Citation Nr: 0024354	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-20 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a chronic bowel syndrome from December 12, 1977 to August 
9, 1989.  

2.  Entitlement to a rating in excess of 30 percent for a 
chronic bowel syndrome from August 10, 1989.  


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
October 1975 and from May 1976 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 1996 the Board denied entitlement to an effective 
date earlier than August 19, 1989 for the grant of a 30 
percent rating for chronic bowel syndrome.  A Joint Motion 
for Remand was filed, and, in November 1997, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded the June 1996 Board decision.  

In May 1998 the Board again denied entitlement to an earlier 
effective date.  In December 1999 the Court vacated and 
remanded the May 1998 decision, holding that the Board failed 
to provide adequate reasons and bases for its decision 
insofar as it failed to discuss certain pieces of evidence, 
specifically sworn testimony from January 1993, and what it 
referred to as a January 1992 VA medical examination report.  

The Court also noted that the Board had failed to discuss the 
matter of an extraschedular rating.  The Court indicated that 
testimony provided in March 1990 was evidence of "marked 
interference with employment" due to his service-connected 
disability, and therefore instructed the Board to consider 
whether the case warranted referral for an extraschedular 
evaluation.  


The Board first notes that, for the reasons set out below, it 
has recharacterized the issue on appeal and has determined 
that an additional issue (entitlement to a rating in excess 
of 30 percent from August 10, 1989) is before it.  

In March 1978 the RO denied service connection for a chronic 
bowel syndrome.  This decision became final.  However, in May 
1991 the Board concluded that the March 1978 rating decision 
was clearly and unmistakably erroneous, and granted service 
connection for a chronic bowel syndrome.  

In June 1991 the RO assigned a 10 percent evaluation for a 
chronic bowel syndrome, effective December 12, 1977.  In May 
1992 the veteran submitted a Notice of Disagreement (NOD) 
with the RO's June 1991 assignment of a 10 percent rating.  

A Statement of the Case (SOC) was issued on August 5, 1992.  
The veteran did not submit his substantive appeal (VA Form 1-
9) until October 26, 1992, after the expiration of the period 
of appeal.  In other words, he submitted it more than one 
year after the issuance of the initial rating decision, and 
more than 60 days after the issuance of the SOC.  Therefore, 
he did not submit a timely substantive appeal.  See 38 C.F.R. 
§ 20.302.  

However, it appears that the RO accepted the substantive 
appeal as being sufficient, and no subsequent mention of the 
timeliness of the substantive appeal has been made, including 
by the Court.  

Therefore, the Board concludes that the timeliness 
requirement for a substantive appeal has effectively been 
waived in this instance.  The Court has held that the Board 
may waive the timely filing of a substantive appeal, even if 
the veteran has not submitted a request for extension of the 
time period in which to file the substantive appeal.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).

Thus, the veteran perfected his appeal of the issue of 
entitlement to an initial evaluation in excess of 10 percent, 
and this issue has remained pending.  During the pendency of 
this appeal, the RO, in February 1993, granted a 30 percent 
evaluation for the chronic bowel syndrome, effective from 
August 10, 1989.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  In this case, the RO 
created two separate rating periods, or staged ratings, by 
assigning an effective date of August 10, 1989 for the 30 
percent evaluation.  

Because the initial rating claim is still pending, the Board 
is of the opinion that the issues are more appropriately 
characterized as entitlement to an initial rating in excess 
of 10 percent for chronic bowel syndrome from December 17, 
1977 to August 9, 1989, and entitlement to an evaluation in 
excess of 30 percent from August 10, 1989.  

The Board has added the issue of entitlement to an evaluation 
in excess of 30 percent for chronic bowel syndrome because 
the Court has held that the appellant is generally presumed 
to be seeking the maximum benefit available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran and his representative 
have not indicated satisfaction with the current 30 percent 
rating for chronic bowel syndrome, and the veteran has 
specifically indicated that this condition has had a negative 
impact on his ability to work.  

The Board finds that no prejudice results to the veteran by 
the recharacterization of this issue and the addition of 
another issue.  The veteran has already been provided with 
notice of the provisions concerning entitlement to increased 
evaluations.  Further, the earlier effective date issue and 
the initial increased rating issue essentially revolve around 
the same determination: entitlement to a rating in excess of 
10 percent prior to August 10, 1989.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board also notes that the veteran appeared to request a 
hearing before the Board in his September 1993 substantive 
appeal.  However, the representative indicated that the 
veteran in fact wanted a local hearing before a hearing 
officer.  In addition, the veteran testified during the 
November 1993 hearing that he had not asked for a hearing at 
any level other than at the RO level.  Transcript, p. 5.  He 
has not subsequently requested a hearing before the Board.  
Therefore, the Board concludes that the veteran effectively 
clarified that he wanted a personal hearing with a Hearing 
Officer and not a hearing before the Board.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran's 
representative submitted a statement with this evidence 
waiving RO consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (1999).  

The issue of entitlement to an extraschedular rating for 
chronic bowel syndrome from August 10, 1989 is addressed in 
the remand portion of this decision.  The Board notes that 
the issue of extraschedular entitlement is not inextricably 
intertwined with the issue of entitlement to an increased 
rating because these ratings are distinct in that an 
extraschedular rating pertains to those situations where the 
Rating Schedule is inadequate.  Therefore, an extraschedular 
evaluation is an evaluation that is separate from the 
schedular evaluation.  Thus, an extraschedular evaluation 
will have no impact on how a disability is rated under the 
Rating Schedule.  VAOPGCPREC 6-96 (citing to Holland v. 
Brown, 6 Vet. App. 443 (1994), and Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reveals that the 
veteran's chronic bowel syndrome was manifested by no more 
than moderate symptoms from December 12, 1977 to August 9, 
1989.  


3.  From December 12, 1977 to August 9, 1989, the veteran's 
chronic bowel syndrome did not present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

4.  From August 10, 1989, the veteran is receiving the 
maximum possible rating under the rating criteria pertaining 
to chronic bowel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic bowel syndrome from December 12, 1977 to 
August 9, 1989 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7319 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for chronic bowel syndrome from August 10, 1989 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated from August 1976 to October 
1977 document treatment of functional bowel syndrome with 
multiple symptoms including, diarrhea, vomiting, and 
abdominal pain.  

In February 1977 the veteran was described as having 
recurring abdominal pain and diarrhea.  

In March 1977 he reported that he first noticed his abdominal 
pain about two and a half years prior.  He reported being 
given a shot and that the pain subsided without another 
episode for an "intermediate" period of time; however, 
shortly thereafter, he reported loose stools and intermittent 
episodes of stomach pain occurring in band-like distribution 
about the upper abdomen.  He reported that this was 
associated with nausea.  

The veteran currently was reporting recurrent, daily 
abdominal pain and stools that varied from light yellow to 
liquid diarrhea.  He was hospitalized for 12 days and stool 
samples were taken.  These samples were found to reveal 
Giardia lambia.  He was treated and it was indicated that his 
condition improved.  

In May 1977 the veteran was seen for chronic abdominal pain 
and diarrhea.  It was thought that he possibly had 
gastroenteritis.  In June 1977 he was given a physical 
profile for functional bowel syndrome.  

In September 1977 the veteran was reporting abdominal pain 
and diarrhea.  The assessment was functional bowel syndrome.  
In October 1977 he also reported nausea and the impression 
was functional bowel syndrome with nausea and increased 
frequency of bowel movements due to mild viral 
gastroenteritis.  

There is no in-service documentation of the veteran's bowel 
syndrome after October 1977.  

In December 1977 the veteran submitted a claim of service 
connection for a bowel syndrome.  

On VA examination in March 1978 the veteran reported 
functional bowel syndrome with cramps, bleeding, as well as 
other complaints that cannot be discerned due to the 
illegibility of the handwriting.  A barium enema revealed 
large amounts of retained fecal material that made it 
difficult to fill the colon.  There was no spasm, 
constriction, or localized mucosal distortion, and no 
internal lesion identified.  

However, it was also noted that a good evaluation was 
virtually impossible due to the large amounts of retained 
fecal material.  The conclusion was a compromised barium 
enema study secondary to large amounts of retained fecal 
material.  It was further found that no abnormality was 
identified.  The diagnosis was a history of a bowel syndrome 
with no pathology noted on examination.  

In March 1978 the RO denied service connection for a chronic 
bowel syndrome.  This decision was not appealed and became 
final.  

A private medical record dated from January 1983 indicates 
that the veteran was complaining of stomach cramps for the 
past three days, as well as diarrhea and nausea.  He reported 
that this had been occurring "on and off" for the past 
three years, noting that the consumption of alcoholic 
beverages would bring it on.  It was noted that he had had 
gastritis in 1976.  The impression was gastritis.  

In May 1983 the veteran was seen for complaints including 
dizziness and shortness of breath.  It was reported that he 
had been working on an oil platform in the North Sea.  It was 
concluded that such symptoms indicated that he had 
hyperventilated.  No reference to chronic bowel syndrome was 
documented.  

A private medical progress note from September 1984 indicated 
that the veteran became off balance while carrying large 
cans.  He indicated that he twisted his back.  It was 
reported that he was currently working with S.W. 
Distribution.  Pain in the chest was reported.  The 
impression was indicated as being an intercostal muscle 
strain.  No reference to his bowel syndrome was documented.  

On follow-up in September 1984 it was noted that the veteran 
had hurt his ribs while lifting restaurant supplies.  It was 
also noted that he had recently returned to work.  The 
assessment was paraspinal muscle tenderness.  Subsequent 
private medical progress notes dated from April 1986 to July 
1989 document treatment, but do not document any complaints 
or other references to the chronic bowel syndrome.  

Private medical records dated from 1984 to July 1989 do not 
specifically document treatment of the veteran's chronic 
bowel syndrome.  
In an undated letter apparently submitted with these records 
(the first time they were received by the RO), G.G., G.I., 
reported that the veteran had chronic complaints of diarrhea 
and abdominal pain which was noted as being typical of 
irritable bowel syndrome.  

In March 1989 the veteran submitted a claim to re-open his 
claim of service connection for chronic bowel syndrome.  The 
RO notified the veteran in April 1989 that it was denying his 
claim to re-open.  The veteran appealed.  

VA records dated from August 1989 and September 1989 show 
treatment of the veteran's chronic bowel syndrome.  A 
progress note dated August 10, 1989 noted a history of 
stomach trouble since 1976.  The assessment was chronic 
irritable bowel syndrome.  

VA progress notes from November 1989 document treatment of 
his irritable bowel syndrome; however, they do not document 
references to the syndrome as it was prior to August 10, 
1989.  

In December 1989 the veteran was seen for complaints of lower 
abdominal pain, reporting that the pain was 24 hours a day, 
seven days a week.  He reported diarrhea two or three times 
per month, lasting for 24 to 48 hours.  He reported that his 
problems began in 1976 with abdominal pain, and stated that 
there had been no time since 1976 when all symptoms went 
away.  The impression was "most likely" irritable bowel 
syndrome with significant diarrhea.  An endoscopy performed 
in February 1990 revealed mild, chronic duodenitis.  

In March 1990 a local hearing was conducted.  The veteran 
reported in-service symptoms of nausea, vomiting, diarrhea, 
and severe pains, and that such symptoms persisted throughout 
his tour of duty, and that he was continuing to suffer from 
such symptoms.  Transcript, pp. 2-3.  He testified to having 
employment problems as a result of his symptoms.  He 
indicated undergoing an employment-related physical 
examination about one or two weeks prior, and that the 
employer would not employ him because of his physical 
condition as it was discovered during that evaluation.  Tr., 
p. 3.  He also testified that his condition hindered his job 
performance.  

The veteran stated that he was forced to go to the restroom 
every 30 minutes to one hour, three or four times a day.  He 
reported that such symptoms included "nausea, sometimes 
vomiting, severe pains, diarrhea," constipation, and an 
occasional mild fever.  Id.  

The veteran testified that the pains were so severe that they 
would cause him to double up and stop whatever it was that he 
was doing.  Tr., p. 3.  

In an April 1991 letter, R.B., a service manager at Boom-Town 
Repair Service, Inc., reported that the veteran had been a 
valued employee at the above-mentioned facility.  In another, 
undated letter apparently submitted with the April 1991 
letter, R.B. wrote that the veteran had been employed at 
Boom-Town from September 1990 through the first quarter of 
1991.  R.B. noted that the veteran took many sick days during 
this period to make frequent trips to the VA Hospital in 
Albuquerque.  He opined that the veteran's medical problems 
kept him from performing his duties to the best of his 
ability.  

In May 1991 the Board concluded that the March 1978 rating 
decision was clearly and unmistakably erroneous, and granted 
service connection for a chronic bowel syndrome.  

In June 1991 the RO assigned a 10 percent evaluation for the 
chronic bowel syndrome, effective from December 12, 1977.  
The veteran submitted a statement disagreeing with the 
assignment of the 10 percent rating, indicating that his 
condition warranted a higher rating.  

In a January 1992 letter, Dr. E.K. wrote that the veteran had 
well-documented irritable bowel syndrome which started in 
1976.  He noted that the veteran had intermittent symptoms of 
diarrhea, constipation, gas, bloating, and cramping, and that 
his symptoms had been at times severe enough to interfere 
with his work and other daily activities.  




VA progress notes dated from December 1989 to March 1992 
document continued treatment of the veteran's chronic bowel 
syndrome.  In March 1990 the veteran reported having 
constipation and diarrhea symptoms for the past 14 years.  
Subsequent progress notes document continued treatment of 
chronic bowel syndrome; however, they do not document 
references as to the severity or frequency of the condition 
prior to August 10, 1989.  

In October 1992 the veteran was seen at a VAMC for treatment 
of abdominal pain and gas with diarrhea.  It was noted that 
he was currently employed on a part-time basis and did 
mechanic work.  

In January 1993 a local hearing was conducted.  The veteran 
testified to having diarrhea three or four times a month.  He 
stated that such episodes would leave him bedridden for a 
couple of days since he had no medication to care for it.  
Transcript, p. 2.  He stated that his diarrhea was followed 
by constipation for anywhere from 24 to 48 hours.  Id.  He 
reported constant abdominal pain, occurring all day, all the 
time.  Id.  He also testified that his diarrhea was always 
accompanied by nausea.  Tr., p. 3.  He testified that his 
symptoms had caused him to leave work early.  Tr., p. 5.  

Referring to the statements from R.B., the veteran testified 
to working for a repair service for a little over a year and 
a half and that he left in April 1991 as a result of his 
medical condition.  Tr., pp. 4-5.  He reported that he had 
subsequently found part-time employment.  Tr., p. 5.  He also 
testified that his medication impacted his employment because 
it made him lightheaded.  He indicated that some of the 
medication he was taking was for hemorrhoids.  Id.  

In February 1993 the RO assigned a 30 percent evaluation for 
chronic bowel syndrome, effective from August 10, 1989.  The 
veteran appealed the effective date assigned for the 30 
percent rating.  

In a statement dated from September 1993 (received by the 
Board in April 2000) the veteran reported that he had filed 
bankruptcy and explained why.  He reported leaving his 
employment Southwest Distributing Company in February 1986 
due to a disagreement on the job.  He reported moving to Los 
Angeles in May 1986 until August 1986, then back to 
Farmington, New Mexico.  He reported having no job during 
this period and that he was in debt.  He reported that he did 
not work in 1987 and for most of 1986.  He reported opening a 
business in January 1988.  He reported that he was already 
sick, but that by October 1988 he was unable to work in his 
business.  He also noted that his business was faltering, and 
that he ended up filing for bankruptcy.  

In November 1993 a local hearing was conducted.  The veteran 
contended that a 30 percent rating should have been in order 
back to 1977 because he was experiencing the same kinds of 
symptoms prior to 1989 as he was after 1989.  Transcript, p. 
2.  

In support of this contention, the veteran indicated that he 
was hospitalized for his problem while in the service, noting 
that this was the start of his problems.  Tr., p. 2.  He 
contended that he had continuously suffered from pain, 
diarrhea, constipation, nausea, vomiting, from 1977 to the 
present.  Id.  

When asked why there was no medical documentation of such 
symptoms from 1977 to 1989, the veteran responded that there 
was some medical documentation, noting treatment in 1983.  
Tr., p. 3.  However, he acknowledged that such documentation 
was not very clear.  He indicated that he otherwise was self-
treating himself with Preparation H and Mylanta during this 
period.  Id.  

The veteran indicated that he lost a job in 1983 as a result 
of his bowel syndrome, stating that he got sick while 
overseas.  Id.  

In January 1994 a VA examination was conducted.  With respect 
to his condition prior to 1989, the examiner noted a long 
history of irritable bowel syndrome since the age of 19.  The 
examiner noted a long history of alternating irregular bowel 
habits with constipation and loose stools.  

Also reported was periumbilical and lower quadrant cramping 
pain.  It was noted that the loose stools were intermixed 
with episodes of constipation lasting up to two weeks.  He 
reported that his abdominal pain was generally under good 
control when not under stress and when taking Bentyl.  

The diagnoses were small, symptomatic external hemorrhoids 
and irritable bowel syndrome.  

In a November 1994 letter, Dr. E.K. wrote that he had 
attended the veteran at a VA clinic until September 1994.  He 
noted, in pertinent part, that the veteran suffered from 
chronic, intermittent diarrhea caused by irritable bowel 
syndrome.  

VA medical records dated from November 1996 to September 1997 
document treatment of the veteran's bowel syndrome but do not 
document references of the nature of this condition prior to 
August 10, 1989.  The examiner did not specify what the 
procedure was for.  

In August 1997 the veteran was evaluated at a VA Clinic for a 
"lupus-like" anticoagulant picked up incidentally during 
ulnar nerve surgery.  It was noted that he was "barely 
anemic."  It was thought that this symptom "may be" 
related to his bowel problem.  

In October 1997 a local hearing was conducted; however, this 
hearing pertained to the issue of service connection of 
hemorrhoids.  The severity of his chronic bowel syndrome 
prior to August 1989 was not addressed during this hearing.  

In October 1997 a VA physician wrote that the veteran had 
been seen at the VA Clinic for a blood condition as well as a 
bowel condition, with visits in July and September 1997.  He 
also noted that an evaluation was performed in August 1997, 
and that a procedure was performed in October 1997.  It was 
not specified what this procedure was.  He opined that the 
veteran might be required to miss some work, but that he 
currently had no restrictions.  

VA records dated from October 1997 to January 2000 document 
continued treatment of the veteran's chronic bowel syndrome 
as well as other symptoms.  Several progress notes documented 
his report that stress would increase his symptoms.  

In October 1997 a procedure was performed which revealed 
moderate internal hemorrhoids but no evidence of colon 
polyps.  Progress notes through December 1998 document 
continued treatment of his bowel symptoms.  

In January 1999 the veteran was seen for a consultation 
regarding his bowel disorder.  It was noted that he had a 
Giardia infection in 1976 treated with Flagyl.  After that, 
it was reported that he had been having intermittent diarrhea 
and constipation.  It was noted that the diarrhea was 
preceded by abdominal pain.  The assessment was a functional 
gastrointestinal disorder.  

Progress notes through December 1999 show treatment of a 
variety of symptoms, including his chronic bowel syndrome.  
In January 1999 the veteran was seen for counseling of 
stress.  It was reported that he developed irritable bowel 
syndrome following the military service.  He reported 
difficulty with managing stress since undergoing surgery on 
his elbows in 1995 and subsequently losing his job.  He 
reported that his irritable bowel symptoms worsened when he 
was under stress.  Upon examination, it was recommended that 
anxiety and depression be ruled out.  

In January 2000 the veteran was also seen by a psychologist 
for an evaluation of his irritable bowel syndrome.  The 
veteran was complaining of chronic gastrointestinal symptoms 
including gas, bloating, abdominal pain, diarrhea, and 
constipation, and that these symptoms were occurring on a 
daily basis.  

The veteran reported that these symptoms had severely 
restricted his activities, in that they forced him to 
maintain proximity to a bathroom, and that he planned his day 
around his symptoms.  He reported that his symptoms first 
began while he was in the service and that they had continued 
since that time.  

The veteran reported that he was in his last semester as a 
business major and expected to graduate in May.  He reported 
that he had a 4.0 grade point average (GPA).  He also 
reported that his symptoms had no effect on his marital 
status.  

The examiner noted in his conclusion that the veteran had a 
long history of gastrointestinal symptoms consistent with an 
irritable bowel syndrome diagnosis.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that ratings under the digestive system, 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).  

The Rating Schedule provides a noncompensable evaluation for 
mild irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with disturbances of bowel function with 
occasional episodes of abdominal distress.  Compensation is 
provided for irritable colon syndrome that is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress (10 percent); and severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more 
or less constant abdominal distress (30 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Initial Rating Period: December 12, 1977 to August 9, 1989

After careful review of the record, the Board concludes that 
the evidence establishes that an initial rating in excess of 
10 percent from December 12, 1977 to August 9, 1989 for 
chronic bowel syndrome is not warranted.  

The next higher rating (30 percent) for chronic bowel 
syndrome requires that it be severe in nature with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

The veteran contends that his symptoms (including abdominal 
pain and diarrhea) have continued as they are now since his 
military service.  He has contended that his symptoms, 
including abdominal pain and diarrhea, have been continuous 
since service.  Tr., p. 2 (November 1993).  He has also 
indicated that his abdominal pain is constant, occurring all 
day all the time.  He therefore has contended that the 30 
percent evaluation currently in effect from August 10, 1989 
is also warranted prior to August 10, 1989.  

Aside from his own statements, the only other evidence 
possibly in support of his claim consists of the multiple 
examination and progress reports which have generally noted a 
long history of his chronic bowel syndrome symptoms dating 
back to 1976.  

The Board is of the opinion that the probative medical 
evidence of record does not support the veteran's position.  

While a long history of chronic bowel syndrome has been 
noted, and the service medical records document treatment of 
functional bowel syndrome, there is little medical 
documentation of treatment of chronic bowel syndrome from 
December 12, 1977 to August 9, 1989.  In addition, there is 
little evidence of in-service treatment after October 1977.  
The only contemporaneous record of treatment is a single 
January 1983 progress note.  Other progress notes, apparently 
from the same private medical facility, document intermittent 
treatment for disorders to July 1989, but do not document 
treatment of a chronic bowel syndrome.  

The veteran has attempted to explain that there was little in 
the way of treatment records for this period because he was 
primarily treating himself for his symptoms at that time.  
Tr., p. 3 (November 1993).  

However, the Board concludes that the probative value of the 
veteran's contentions, his explanation for the gap in 
treatment, and the medical records documenting a history of 
chronic bowel syndrome dating back to service (insofar as 
such evidence could, if at all, be used to support the 
veteran's proposition that his symptoms have continued with 
the same level of severity since service) are lessened by 
other more specific medical evidence which indicates that his 
symptoms, including his abdominal pain, were only 
intermittent in nature during the initial rating period.  

The veteran was noted as reporting in February 1977 that his 
abdominal pain and diarrhea as being recurrent.  On admission 
in March 1977 he reported that his stomach pain and loose 
stools had been only intermittent prior to admission.  

Even during his March 1977 admission, he described his 
abdominal pain as being recurrent on a daily basis, and his 
condition was described as improved on discharge.  Subsequent 
in-service treatment notes do not specifically address the 
frequency of his abdominal pain; however, there are no 
medical records documenting treatment between October 1977 
and December 1977.  

In a January 1992 letter, one of the veteran's treating 
physicians, Dr. E.K., wrote that the veteran had a well 
documented history of irritable bowel syndrome since 1976.  
He noted that his symptoms, including cramping, had been 
intermittent.  He reasserted that his symptoms were 
intermittent in a November 1994 letter.  

During a January 1999 VA evaluation it was noted that the 
veteran had a history of intermittent diarrhea preceded by 
abdominal pain following his Giardia infection in 1976.  


Most significantly, the veteran's statements and testimony of 
constant or continuous abdominal pain and other symptoms 
since service (see for example Tr., p. 2 (November 1993)) are 
contradicted by the only contemporaneous report that is of 
record; the January 1983 progress note.  

In this record, the veteran was documented as reporting that 
he had been suffering for the past three days from stomach 
cramps, diarrhea, and nausea, and indicated that these 
symptoms had been occurring only on and off for the past 
three years.  The Board is of the opinion that "on and off" 
or intermittent abdominal pain does not satisfy the 
requirement of "more or less" constant abdominal distress 
as is required for the next higher rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

The Board is of the opinion that such evidence persuasively 
demonstrates that the veteran was not experiencing more or 
less constant abdominal distress and that his other symptoms 
were intermittent during the initial rating period.  
Therefore, a 30 percent rating is not warranted from December 
12, 1977 to August 9, 1989.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Therefore, the Board finds that an initial rating in excess 
of 10 percent from December 12, 1977 to August 9, 1989 is not 
warranted.  

Pursuant to the December 1999 remand from the Court, the 
Board has also considered whether referral for an increased 
evaluation on an extra-schedular basis is warranted for the 
initial rating period.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b) (1999).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1999).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

In this regard, the record is clear in showing that the issue 
of extraschedular evaluation has been implicitly raised, and 
is essentially part of the overall claim for increased 
compensation benefits.  The veteran has had sufficient 
opportunity to present argument, both written and oral, and 
additional evidence in this regard.  The Board's 
consideration of this phase of the claim would, therefore, 
not be prejudicial to the veteran, in the absence of the RO's 
initial consideration.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has also held that the Board must only 
address referral under § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the Board is of the opinion that the 
veteran has not submitted evidence indicating that his 
chronic bowel syndrome disability affected his employability 
in ways not contemplated by the Rating Schedule from December 
12, 1977 to August 9, 1989.  

There is no indication that the veteran's symptoms during the 
initial rating period impacted his employment in the way the 
evidence suggests that it has after August 10, 1989.  

During the March 1990 and January 1993 hearings, the veteran 
testified that his condition was affecting his ability to 
work and had caused him to lose a job.  However, this 
testimony was made in reference to problems with employment 
that occurred after August 1989.  

In particular, the veteran testified in March 1990 that his 
symptoms hindered his job performance and that an examination 
conducted about one or two weeks earlier had resulted in an 
employer's refusal to employ him.  No reference was made to 
the impact of his symptoms on employment during the period 
from December 12, 1977 to August 9, 1989.  Tr., p. 3 (March 
1990).  

With respect to the January 1993 hearing, the veteran's 
testimony was made with specific reference to letters from 
one of his employers, concerning his employment from 
September 1990 and into 1991.  No reference to the impact of 
chronic bowel syndrome on his employment prior to August 9, 
1989 was made.  Tr., pp. 4-5 (January 1993).  

However, in November 1993 the veteran testified that his 
condition had caused him get sick and lose a job while 
overseas in 1983.  Tr., p. 3.  

Yet, while a medical record from May 1983 documented that the 
veteran became ill while working on an oil platform in the 
North Sea, it was indicated that this was due to 
hyperventilation as manifested by symptoms that included 
dizziness and shortness of breath.  There is no reference to 
his chronic bowel syndrome in this record or that his 
symptoms had resulted from his chronic bowel syndrome.  

In September 1984 it was reported that the veteran had 
strained a muscle while lifting large cans in another job.  
No reference to chronic bowel syndrome was made in this 
record.  

The veteran also indicated in September 1993 that he had been 
unable to work in October 1988 because he was sick; however, 
he did not specify what sickness he was referring to.  Even 
if it were assumed that he was referring to chronic bowel 
syndrome, he also indicated that he stopped working because 
he was not getting good business.  Finally, the Board 
stresses that the mere assertion that a disability interferes 
with employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96. 


Thus, there is medical evidence from the period in question 
that actually mentioned his employment.  This evidence 
contradicts the veteran's contention that it was his chronic 
bowel syndrome which affected his employment around 1983.  
Rather this evidence indicates that his employment in 1983 
was being impacted by other impairments.  Furthermore, the 
mere assertion that a disability interferes with employment 
or renders a veteran unemployable does not automatically 
raise or implicate the assertion that the regular schedular 
standards are not adequate and therefore require 
consideration of section 3.321(b)(1).  Id.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards for the initial rating 
period.  Nor does the evidence indicate that the chronic 
bowel syndrome resulted in frequent hospitalizations or 
inpatient care; there is only one record of hospitalization 
prior to August 10, 1989, and this was in the service.  
Further, it was noted that his condition had improved on 
discharge from the hospital, and there are no records from 
the initial rating period that he was hospitalized for his 
chronic bowel syndrome.  

In this regard, the veteran himself testified in November 
1993 that he primarily treated himself for his bowel syndrome 
during the initial rating period, and he has not contended 
that this condition resulted in frequent hospitalizations 
during the initial rating period from December 12, 1977 to 
August 9, 1989.  Transcript, p. 3.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
chronic bowel syndrome had rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards during the initial rating period from December 12, 
1977 to August 9, 1989.  


Current Rating Period: From August 10, 1989

The veteran's chronic bowel syndrome is currently rated as 30 
percent disabling.  30 percent is the maximum possible rating 
under the applicable rating criteria.  Thus, no greater 
benefit can flow to the veteran under the rating criteria 
applicable to chronic bowel syndrome.  38 C.F.R. §§ 4.113, 
4.114, Diagnostic Code 7319.  

Therefore, the Board finds that a rating in excess of 30 
percent for chronic bowel syndrome from August 10, 1989 is 
not warranted.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic bowel syndrome from December 12, 1977 to August 9, 
1989 is denied.  

Entitlement to a rating in excess of 30 percent for chronic 
bowel syndrome is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the veteran's claim for an evaluation in 
excess of 30 percent for chronic bowel syndrome from August 
10, 1989 was denied, as 30 percent is the maximum possible 
rating for this disability under the Rating Schedule.  See 
38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7319.  

However, VA regulations provide that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disabilities may be assigned.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1999).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does or does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The record shows multiple statements regarding the impact of 
the veteran's chronic bowel syndrome on his employment since 
August 9, 1989.  

In March 1990 the veteran testified that someone had refused 
to employ him because of this syndrome.  Tr., p. 3.  

During the January 1993 hearing, the veteran testified that 
his chronic bowel syndrome had caused him to leave work 
early, and that the medication he was taking for his syndrome 
was affecting his job performance.  Tr., p. 5.  

Most significantly, one of the veteran's employers wrote two 
letters concerning the veteran's employment from September 
1990 through the first quarter of 1991.  In one of these 
letters, he stated that the veteran had taken many sick days 
and had to make frequent trips to the VA Hospital in 
Albuquerque, New Mexico.  The veteran indicated in January 
1993 during the hearing that his problems with this 
employment were due to his chronic bowel syndrome.  Tr., pp. 
4-5.  

Most of the above statements merely allege interference with 
employment.  The Rating Schedule is based on average 
impairment of earning capacity; therefore, such a contention, 
standing on its own, would not be sufficient to warrant 
referral for extraschedular consideration.  VAOPGCPREC 6-96.  

However, in this case, the veteran's employer, and the 
veteran by implication in his January 1993 testimony 
referring to this employer, indicated that he had taken many 
sick days to make frequent trips to the VA Hospital in 
Albuquerque, New Mexico.  

Therefore, the veteran has submitted evidence suggesting that 
his chronic bowel syndrome may cause marked interference with 
his employment.  Thus, the Board concludes that a remand for 
extraschedular consideration of the veteran's chronic bowel 
syndrome, from August 10, 1989, is warranted.  




The Board again notes that the issue of extraschedular 
entitlement is not inextricably intertwined with the issue of 
entitlement to an increased rating because these ratings are 
distinct in that an extraschedular rating pertains to those 
situations where the Rating Schedule is inadequate.  
VAOPGCPREC 6-96 (citing to Holland v. Brown, 6 Vet. App. 443 
(1994), and Kellar v. Brown, 6 Vet. App. 157 (1994).  

In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of any VA and/or non-VA 
evidence pertinent to the issue on 
remand; entitlement to an extraschedular 
rating for chronic bowel syndrome from 
August 10, 1989.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In addition, the RO should request the 
veteran to provide an employment history 
including attendance records from his 
employers, medical disability slips, tax 
records and any other evidence which 
would reflect his inability to work due 
to his chronic bowel syndrome from August 
10, 1989.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not been so 
completed, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Thereafter, based on a review of all 
of the evidence of record, the RO should 
readjudicate whether the issue of 
entitlement to extraschedular benefits 
for chronic bowel syndrome from August 
10, 1989, under 38 C.F.R. § 3.321(b)(1), 
should be referred to the Chief Benefits 
Director or the Director, Compensation 
and Pension Services (now the Under 
Secretary for Benefits) for consideration 
of assignment of an extraschedular 
evaluation commensurate with the average 
earning capacity impairment.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue to the veteran 
and his representative a Supplemental Statement of the Case, 
and a reasonable opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


